Case: 22-60122        Document: 00516582194            Page: 1      Date Filed: 12/19/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 22-60122
                                    Summary Calendar                                 FILED
                                                                            December 19, 2022
                                                                                Lyle W. Cayce
   Alejandra Hernandez Zavala,                                                       Clerk

                                                                                Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                             Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                               Agency No. A087 447 625


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
         Alejandra Hernandez Zavala, a native and citizen of Mexico, petitions
   this court to review a decision by the Board of Immigration Appeals (BIA)
   affirming the denial by the Immigration Judge (IJ) of her application for
   asylum, withholding of removal, and relief under the Convention Against
   Torture (CAT).         We lack jurisdiction to review Hernandez Zavala’s


         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60122      Document: 00516582194          Page: 2    Date Filed: 12/19/2022




                                    No. 22-60122


   procedural due process challenge to the IJ’s denial of a continuance for her
   to obtain further evidence, which issue she failed to present to the BIA in her
   brief on appeal and the BIA did not address on its own. See Fakhuri v.
   Garland, 28 F.4th 623, 627 (5th Cir. 2022); Claudio v. Holder, 601 F.3d 316,
   318-19 (5th Cir. 2010).
           As to her challenge to the denial of deferral of removal under the CAT,
   we review the agency’s conclusions of law de novo and its findings of fact for
   substantial evidence. See Monsonyem v. Garland, 36 F.4th 639, 642 (5th Cir.
   2022); Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). We review only
   the BIA’s decision, except to the extent the IJ’s decision influenced it. See
   Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Contrary to Hernandez
   Zavala’s assertion that the IJ applied the wrong legal standard and failed to
   consider all of the evidence, the record reveals that the agency reviewed the
   evidence in some detail, both as to country conditions and as to Hernandez
   Zavala’s situation. See Suate-Orellana v. Barr, 979 F.3d 1056, 1062 (5th Cir.
   2020). Neither Hernandez Zavala’s speculative claim that she is generally
   vulnerable to future torture as a woman, nor her factually unsupported claim
   that she is vulnerable as part of a group of women in domestic relationships
   that they cannot leave, compels a conclusion contrary to the BIA’s finding
   that she failed to show it is more likely than not that she will be tortured if
   removed to Mexico. See Chen v. Gonzales, 470 F.3d 1131, 1139 (5th Cir.
   2006); Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017). Substantial
   evidence supports the BIA’s conclusion that Hernandez Zavala is thus
   ineligible for protection under the CAT. See Chen, 470 F.3d at 1134; Suate-
   Orellana, 979 F.3d at 1062.
           The petition for review is DENIED in part and DISMISSED in
   part.




                                          2